PER CCJRIAM.
By the decree of the District Court, claims 5, 10, 11, and 12 of letters patent No. 726,792, granted William' H. Berry, for a feed water regulator, were held valid and infringed. We affirm the decree on the court’s opinion. 248 Fed. 736. In order to allay the concern of the appellants that *989this court might decide the case on matters outside the issues — matters concerning unfair competition, charged in the bill but abandoned at the trial— which they conceive improperly remained in the case and influenced the decision below, we say that, from our reading of the opinion, the case appears to have been decided solely on the issues of validity and infringement. But, if litigants read the opinion differently, we add that, notwithstanding we adopt the opinion of the trial judge, our affirmance of the decree is based on the issues raised on the patent and on nothing else. The decree helow Is affirmed.